 1
 2
 3
 4
 5
 6                             UNITED STATES DISTRICT COURT
 7                                     DISTRICT OF NEVADA
 8
 9   CAROL WINGFIELD,                                     Case No.: 2:19-cv-00815-JCM-NJK
10          Plaintiff(s),                                               ORDER
11   v.                                                              (Docket No. 6)
12   GREEN KEY SOLUTIONS, LLC, et al.,
13          Defendant(s).
14         Pending before the Court is Plaintiff Carol Wingfield’s motion for extension of time within
15 which to serve summons and complaint. Docket No. 6. Plaintiff seeks a 30-day extension for
16 Plaintiff to serve the complaint and summons on Defendants. Id. at 2. The Court finds Plaintiff’s
17 motion properly resolved without a hearing. See Local Rule 78-2. The Court GRANTS the
18 motion. Plaintiff must serve the complaint and summons on Defendants no later than October 14,
19 2019.
20         IT IS SO ORDERED.
21         Dated: September 10, 2019
22                                                              ______________________________
                                                                Nancy J. Koppe
23                                                              United States Magistrate Judge
24
25
26
27
28

                                                    1
